Citation Nr: 0510477	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  98-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Osgood-Schlatter's disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980 and from June to November of 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board remanded this case back 
to the RO previously in December 2000 and October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2005, the veteran notified the Board that he had 
been receiving treatment for his knees from Dr. Marc T. 
Galloway in Ft. Mitchell, Kentucky since August 2004.  This 
treatment included physical therapy, anti-inflammatory 
prescriptions, and the use of support devices.  The veteran 
also noted that he would be consulting with the doctor as to 
possible knee surgery.  

The Board is aware that this case has been remanded twice 
before and regrets any additional delay from another remand.  
However, the veteran has clearly put the Board on notice that 
he wants records from Dr. Galloway to be added to the record, 
and VA is required to complete such development under 
38 U.S.C.A. § 5103A(b) (West 2002).  Accordingly, this case 
is REMANDED to the RO for the following action:

1.  Upon the receipt of a signed release 
form from the veteran, Dr. Galloway 
should be contacted and requested to 
provide all records of treatment for the 
veteran's knee disorders.  All received 
records must be added to the claims file.  
If such records are unavailable, this 
should be noted in the claims file.

2.  Then, the claims of entitlement to 
higher initial evaluations for Osgood-
Schlatter's disease of the right and left 
knees should be readjudicated.  If the 
determination of either claim remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


